      Case 2:19-cv-01899-MCE-DB Document 40 Filed 12/22/20 Page 1 of 2


 1   ANTHONY J. DECRISTOFORO, SBN 166171
     anthony.decristoforo@ogletree.com
 2   DANIEL E. RICHARDSON, SBN 289327
     daniel.richardson@ogletree.com
 3   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
 4   500 Capitol Mall, Suite 2500
     Sacramento, CA 95814
 5   Tel.: 916-840-3150 / Fax: 916-840-3159
 6   Attorneys for Plaintiff
     SYNERGY ONE LENDING, INC.
 7
     G. Bradley Hargrave (SBN 173911)
 8   Joshua A. Rosenthal (SBN 190284)
     HARGRAVE ROSENTHAL, P.C.
 9   A Professional Corporation
     Fountaingrove Executive Center
10   3562 Round Barn Circle, Suite 212
     Santa Rosa, CA 95403
11   Tel.: (707) 570-2200 / Fax: (510) 832-2945
     Email: jrosenthal@hargraverosenthal.com
12
     Attorneys for Defendant
13   ANSWER HOME LOANS, INC.
14   HENRY J. JOSEFSBERG (SBN 136772)
     4050 East Katella Avenue, Suite 205
15   Los Alamitos, California 90720
     Tel.: (562) 342-9401 / Fax: (562) 342-9403
16   Email: henryjjesq@gmail.com
17   Attorneys for Defendant ADAM KANOFF
18                              UNITED STATES DISTRICT COURT
19                            EASTERN DISTRICT OF CALIFORNIA
20   SYNERGY ONE LENDING, INC.,                      Case No. 2:19-cv-01899-MCE-DB
21                Plaintiff,
                                                     STIPULATION FOR DISMISSAL
            v.
22
     ADAM KANOFF, as an individual;
23   ANSWER HOME LOANS, INC., a California
     corporation,
24                Defendant.
25
     ADAM KANOFF,
26            Cross-Complainant,
27        v.
     SYNERGY ONE LENDING, INC.,
28
              Cross-Defendant.

                                                     1               Case No. 2:19-CV-01899-MCE-DB
                                         STIPULATION FOR DISMISSAL
       Case 2:19-cv-01899-MCE-DB Document 40 Filed 12/22/20 Page 2 of 2


 1           It is hereby stipulated by and between Plaintiff SYNERGY ONE LENDING, INC. and
 2   Defendant ANSWER HOME LOANS, INC., by and through their respective attorneys of record,
 3   that the above-captioned action be, and hereby is, dismissed with prejudice.
 4           It is further agreed that Plaintiff and Defendant shall each bear their own attorney’s fees and
 5   costs incurred herein.
 6
     DATED: December 11, 2020                          OGLETREE, DEAKINS, NASH,
 7                                                     SMOAK & STEWART, P.C.
 8
                                                       By: /s/ Daniel E. Richardson
 9                                                         Anthony J. DeCristoforo
                                                           Daniel E. Richardson
10                                                         Attorney for Plaintiff
                                                           SYNERGY ONE LENDING, INC.
11
     DATED: December 11, 2020                          HARGRAVE ROSENTHAL, P.C.
12
                                                       By: /s/ Joshua A. Rosenthal
13                                                        JOSHUA A. ROSENTHAL
                                                          Attorney for Defendant
14                                                        ANSWER HOME LOANS, INC.
15
     DATED: December 11, 2020                          HENRY J. JOSEFSBERG
16

17                                                     By: /s/ Henry J. Josefsberg
                                                           Henry J. Josefsberg
18                                                         Attorney for Defendant
                                                           ADAM KANOFF
19
                                                    ORDER
20
             Based on the stipulation between the parties and for good cause shown, the above-described
21
     matter shall be DISMISSED with prejudice forthwith. The matter having now been concluded in
22
     its entirety, each party shall bear their own attorney’s fees and costs and the Clerk of the Court is
23
     directed to close the file.
24
             IT IS SO ORDERED.
25
     Dated: December 21, 2020
26

27
28


                                                        2                    Case No. 2:19-CV-01899-MCE-DB
                                            STIPULATION FOR DISMISSAL
